Citation Nr: 1104865	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for service-
connected chronic sinusitis.

2.  Entitlement to a compensable disability rating for a service-
connected temporomandibular joint (TMJ) disorder.

3.  Entitlement to a compensable disability rating for a service-
connected scar.

4.  Entitlement to service-connection for toxic damage/chemical 
hypersensitivity.

5.  Entitlement to a compensable disability rating for service-
connected chronic fatigue syndrome (CFS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from February 1982 to September 2005.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a June 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  Original jurisdiction over this case now resides with 
the RO in Nashville, Tennessee.

Procedural history

In the above-referenced June 2007 rating decision, the RO granted 
the Veteran's service-connection claims for a scar on the chin, 
chronic sinusitis, a TMJ disorder, and for CFS; noncompensable 
(zero percent) disability ratings were respectively assigned.  
The RO also denied the Veteran's service-connection claim for 
chemical hypersensitivity.  The Veteran disagreed with the 
assignment of these noncompensable ratings, and the denial of his 
service-connection claim.  He timely perfected an appeal as to 
all five issues.

The Veteran testified at a Travel Board hearing that was chaired 
by the undersigned Veterans Law Judge at the Nashville RO in July 
2010.  A transcript of the hearing has been associated with the 
Veteran's VA claims folder.  

Since the July 2010 hearing, the Veteran has submitted additional 
medical evidence directly to the Board accompanied by a written 
waiver of consideration of such evidence by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2010).

The Veteran's chemical hypersensitivity and CFS claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record prior to August 5, 2008, does not show 
that the Veteran's service-connected sinusitis was manifested in 
three to five non-incapacitating sinus infections per year 
characterized by headaches, pain, purulent discharge and 
crusting.

2.  The evidence of record from August 5, 2008, indicates that 
the Veteran's service-connected sinusitis manifests in three to 
five non-incapacitating sinus infections per year characterized 
by headaches, pain, purulent discharge and crusting.

3.  The evidence of record prior to November 18, 2010 does not 
show that the Veteran's service-connected TMJ disorder was 
manifested by limited lateral excursion of 0 to 4 millimeters or 
limitation of inter-incisal motion from 31 to 50 millimeters.  

4.  The evidence of record from November 18, 2010 indicates that 
the Veteran's service-connected TMJ disorder manifests in pain, 
fatigue, and limitation of inter-incisal motion from 25 to 28 
millimeters. 

5.  The evidence of record demonstrates that the Veteran's 
service-connected scar manifests in pain, burning, and 
tenderness.

5.  The evidence does not show that the Veteran's service-
connected sinusitis, TMJ disorder, and scar are so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating of 10 
percent for service-connected sinusitis are met, effective August 
5, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2010).  

2.  The criteria for the assignment of a compensable rating of 20 
percent for a service-connected TMJ disorder are met, effective 
November 18, 2010.                 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2010).

3.  The criteria for the assignment of a compensable disability 
rating of 10 percent for a service-connected scar are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.   § 4.118, Diagnostic Code 
7804 (2008).

4.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA and Dingess by letters mailed in March and April 2006.  
Subsequently, in June 2007, the RO adjudicated the Veteran's 
scar, sinusitis, and TMJ disorder claims in the first instance, 
assigning noncompensable (zero percent) disability ratings for 
each.  It is clear that the Veteran received complete VCAA notice 
prior to the RO's initial adjudication of his claims in June 
2007.  As such, there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision as to these 
claims.  The Board adds that once service connection has been 
granted, VA's VCAA notice obligations are fully satisfied and any 
defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 
Vet. App. 128, 134 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

Concerning the VA's duty to assist, the Board notes that the 
Veteran's service treatment records and pertinent VA and private 
medical records have been obtained.  Neither the Veteran nor his 
representative has identified any outstanding evidence that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence. 

The Board notes that the Veteran has specifically indicated that 
he is only seeking a 10 percent schedular rating for each of his 
sinusitis, TMJ, and scar disabilities.    See the Veteran's 
August 5, 2008 personal statement; see also Hamilton v. Brown, 4 
Vet. App. 528, 544 (1993) [a claimant may limit an appeal to a 
specific evaluation].  In light of the fact that the decision 
herein awards at least a 10 percent schedular rating for each of 
these disabilities, this award of benefits satisfies and resolves 
the Veteran's appeal on these discrete matters.  The Board 
accordingly finds that all development action needed to fairly 
adjudicate these claims has been accomplished.  

In any event, the Board observes that the findings contained by 
the VA and private examiners in the claims folder are more than 
adequate to adjudicate the Veteran's increased rating claims.  
Indeed, the Veteran was afforded a VA general examination in July 
2006, and a VA dental examination in February 2007. 
Additionally, the Veteran recently submitted an October 2010 
private examination of his TMJ disorder from Dr. M.G.  These 
examination reports reflect that each examiner reviewed, or was 
made aware of the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate examination, and 
rendered appropriate diagnoses consistent with the other evidence 
of record.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining VA examinations or opinions concerning 
the Veteran's increased rating claims on appeal has been met.  
38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 
(2007). 

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of these issues has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claims were insignificant 
and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 C.F.R. § 
3.103 (2010).  He has retained the services of a representative, 
and testified before the undersigned in July 2010. 

Accordingly, the Board will address the claims on appeal.

Chronic sinusitis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  

Under the general rating formula for sinusitis, encompassing 
Diagnostic Codes 6510 through 6514, a 10 percent disability 
rating is awarded for sinusitis manifested by one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  [A note to the general 
rating formula provides that an incapacitating episode of 
sinusitis is specifically defined as an episode requiring bed 
rest and treatment by a physician.]  See 38 C.F.R. § 4.97, 
Diagnostic Code 6510-14 (2010).  As noted above, the Veteran 
seeks the assignment of a 10 percent disability rating only.  See 
the Veteran's August 5, 2008 personal statement, page 4.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 6513 [sinusitis, maxillary, chronic].  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Review of the relevant evidence of record demonstrates that the 
Veteran's sinusitis primarily consists of sinus infections, 
headaches, pain, discharge and crusting.      See the July 2010 
hearing transcript, page 10.  Such symptomatology is congruent 
with 38 C.F.R. § 4.97 (2010) Diagnostic Code 6513, which rates 
chronic sinusitis.
The Board can identify nothing in the evidence to suggest that 
other diagnostic codes would be more appropriate, and the Veteran 
and his representative have not requested or suggested that other 
diagnostic codes should be used.  Therefore, the Board concludes 
that Diagnostic Code 6513 is the most appropriate in rating the 
Veteran's service-connected sinusitis.

The Veteran's sinusitis is currently rated noncompensably (zero 
percent) disabling.  The Board's analysis of this claim focuses 
on whether the Veteran's sinusitis meets the criteria for an 
increased 10 percent disability rating.  For reasons stated 
immediately below, the Board concludes that the criteria for a 10 
percent disability rating under Diagnostic Code 6513 have been 
met effective from August 5, 2008.    

As noted above, to warrant a 10 percent disability rating, the 
Veteran's sinusitis must be manifested by one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

With respect to incapacitating episodes, there is no medical 
evidence of record indicating that the Veteran's sinusitis has 
required bed rest with treatment by a physician.  It appears that 
the Veteran is not contending that he experiences incapacitating 
episodes due to his sinusitis, but rather, several non-
incapacitating episodes.  Indeed, the Veteran has specifically 
alleged that he experiences three to five sinus infections in a 
year, and that he must go to the doctor for antibiotics each 
time.  See the July 2010 hearing transcript, page 8.  Crucially, 
the Veteran asserts that his infections typically involve 
congestion, yellow discharge, pain, pressure, headaches, and 
crusting.  See id., pages 8-10.  

The Veteran is competent to testify as to his own sinus 
symptomatology, and to the frequency of those symptoms.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007);    see also 38 C.F.R. § 
3.159(a)(2) [competent lay evidence means any evidence not 
requiring that the proponent have specialized education, training 
or experience].  Pertinently, the undersigned also found the 
Veteran's hearing testimony to be highly credible in light of the 
fact that the Veteran's medical history clearly documents 
treatment for similar sinusitis symptomatology prior to his 
discharge from service in 2005, and that the Veteran has made 
consistent assertions regarding frequency in a previous August 5, 
2008 personal statement, discussed in more detail below. 

Resolving all doubt in favor of the Veteran, the Board therefore 
finds that the Veteran's competent and credible testimony 
supports a finding that the Veteran experiences three to six non-
incapacitating episodes of sinusitis per year, characterized by 
headaches, pain, and purulent discharge or crusting.  A 10 
percent disability rating for his chronic sinusitis disability is 
warranted.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In this case, a noncompensable (zero percent) disability rating 
has been assigned for the Veteran's chronic sinusitis since the 
effective date of service connection, October 1, 2005.  

Pertinently, the medical and lay evidence of record does not 
demonstrate that the Veteran's sinusitis increased in severity to 
warrant a 10 percent disability rating until August 5, 2008, the 
date upon which Veteran submitted a personal statement regarding 
the frequency and severity of his symptomatology.  In this 
statement, the Veteran for the first time specified that he 
experienced non-incapacitating sinus infections two to three 
times per year, manifested by headaches, discharge, and 
congestion.  See the Veteran's August 5, 2008 statement, page 4.  
The only post-service medical evidence dated prior to this 
statement is the report of the July 2006 VA examiner, who 
pertinently noted that the Veteran experienced only one sinus 
attack per year, manifested by headaches, pressure and discharge, 
during which he uses antibiotics and inhalers.  See the July 2006 
VA examiner's report, page 2.  As discussed above, the Veteran 
now asserts he has three to five non-incapacitating sinus 
infections each year.  See the July 2010 hearing transcript, page 
8.  

The assignment of a 10 percent disability rating under Diagnostic 
Code 6513 requires three to six non-incapacitating sinusitis 
episodes per year.  The Board finds that entitlement to an 
increased 10 percent rating did not arise until the Veteran 
indicated he experienced two to three infections manifested by 
headaches, pain, and discharge in his August 5, 2008 statement.  
Accordingly, staged ratings are appropriate in this case.  A 
noncompensable (zero percent) disability rating is established 
from the date of service-connection, October 1, 2005, and a 10 
percent rating is assigned from August 5, 2008.   

A rating in excess of 10 percent is not warranted at any time 
during the course of the appeal as the evidence does not show, 
nor has the Veteran suggested that he experiences, three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment or more than six 
non-capacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting as contemplated by a 
higher evaluation.

For the sake of economy, the Board will discuss extraschedular 
consideration for all the disabilities on appeal in a common 
discussion below. 

TMJ disorder

The Veteran's service-connected TMJ disorder is currently rated 
noncompensably (zero percent) disabling under Diagnostic Code 
9905 [limited motion of temporomandibular articulation].  The 
medical and lay evidence of record indicates that the Veteran's 
TMJ disorder is manifested by pain, fatigue, and limitation of 
inter-incisal range of motion.  Such symptomatology is congruent 
with 38 C.F.R. § 4.150 (2010) Diagnostic Code 9905, which rates 
limitation of motion of the TMJ.
The Board can identify nothing in the evidence to suggest that 
other diagnostic codes would be more appropriate, and the Veteran 
and his counsel have not requested or suggested that other 
diagnostic codes should be used.  Therefore, the Board concludes 
that Diagnostic Code 9905 is the most appropriate in rating the 
Veteran's service-connected TMJ disorder.

Under Diagnostic Code 9905, a 10 percent rating is warranted when 
the range of lateral excursion is limited from 0 to 4 millimeters 
(mm) or the inter-incisal range is limited to 31 to 40 mm; a 20 
percent rating is applicable when the inter-incisal range is 
limited to 21 to 30 mm; a 30 percent rating is for contemplation 
when the inter-incisal range is limited to 11 to 20 mm; and a 40 
percent rating is assigned when the range is limited to 0 to 10 
mm.  38 C.F.R. § 4.150, Diagnostic Code 9905 (2010).  As noted 
above, the Veteran has specifically requested the assignment of a 
10 percent disability rating for his service-connected TMJ 
disorder.                        See the Veteran's August 5, 2008 
personal statement, page 4.  

With respect to lateral excursion, a February 2007 VA dental 
examiner specifically observed the Veteran's lateral excursion to 
be approximately 8 mm to the left and 9 mm to the right.  See the 
February 2007 VA examiner's report, page 3.  No other 
measurements of lateral excursion exist of record.  Accordingly, 
because the Veteran's measured lateral excursion is greater than 
4 mm in either direction, a compensable rating is not warranted 
on this basis.

With respect to inter-incisal range of motion, the February 2007 
VA examiner pertinently measured the Veteran's inter-incisal 
opening to be 42 mm, which warrants the assignment of a 
noncompensable disability rating under Diagnostic Code 9905.  
However, the Veteran recently submitted the private examination 
report of Dr. M.G., who in October 2010 measured the Veteran's 
maximum incisal opening range of motion to be 25-28 mm.  Because 
the Veteran's current inter-incisal range of motion is limited to 
21 to 30 mm, the assignment of a 20 percent disability rating is 
warranted under Diagnostic Code 9905.  As the evidence does not 
show limitation of inter-incisal range of motion less than 21 
millimeters, a rating in excess of 20 percent is not appropriate.  

The Board adds that the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although the Veteran's complaints of jaw pain and fatigue are 
clearly documented, the medical evidence of record fails to 
demonstrate that such has contributed to any additional 
limitation of inter-incisal motion or lateral excursion beyond 
what was recently recorded by Dr. M.G. in October 2010.  
Moreover, the objective clinical evidence is negative for 
functional loss due to weakness, fatigue or incoordination, or 
lack of endurance.  See the February 2007 VA examiner's report 
[indicating "none" when asked whether there was functional 
impairment due to loss of motion and masticatory function loss].  
Thus, there is no basis on which to assign a higher level of 
disability than the currently-assigned 20 percent based on 38 
C.F.R. §§ 4.40 and 4.45.

Finally, under Fenderson, it is possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In this case, a noncompensable (zero percent) disability rating 
has been assigned for the Veteran's TMJ disorder since the 
effective date of service connection, October 1, 2005.  This 
noncompensable rating was based in part on the February 2007 VA 
examiner's measurement of the Veteran's inter-incisal range of 
motion at 42 mm.  The Board recognizes that a range of motion of 
42 mm is only two millimeters outside the designated range that 
warrants the assignment of a 10 percent rating, but finds no 
reason believe that the February 2007 VA examiner's measurements 
were inaccurate.  Indeed, the Veteran recently testified that the 
he could not recall whether the examiner used an instrument to 
measure the range of motion of his jaw.  See the July 2010 
hearing transcript, pages 6 and 7.  Simply because this is the 
case does not render the VA examination results inadequate.  In 
light of the fact that the Veteran's inter-incisal and lateral 
ranges of motion in February 2007 were outside the ranges 
warranting a compensable rating, and that examination of the jaw 
at that time only revealed mild tenderness on the right internal 
pterygoid muscle, with "no significant tenderness or paresthesia 
in or around [the] left or right TMJ facial musculature," the 
Board does not find that the Veteran's overall disability picture 
in February 2007 most nearly approximated the criteria required 
for a 10 percent rating under Diagnostic Code 9905.  See 38 
C.F.R. § 4.7 (2010).

It was not until the Veteran submitted the recent examination 
report of Dr. M.G. in November 2010 when the evidence of record 
showed that the Veteran's TMJ disorder manifested in severe 
enough limitation of inter-incisal motion to warrant the 
assignment of a compensable disability rating.  Because the 
Veteran's current inter-incisal range of motion is limited to 21 
to 30 mm, the assignment of a 20 percent disability rating is 
warranted under Diagnostic Code 9905, effective November 18, 
2010, the date upon which VA received the October 2010 report of 
Dr. M.G.

Thus, staged ratings are appropriate in this case.  A 
noncompensable (zero percent) disability rating is established 
from the date of service-connection, October 1, 2005, and a 20 
percent rating is assigned from November 18, 2010.   

Scar

The applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were amended effective August 30, 2002 and again 
in October 2008.  The October 2008 revisions are applicable to 
application for benefits received by the VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this 
case, the Veteran filed his initial service-connection claim for 
a chin and lip scar in December 2005, and disagreed with his 
initial rating for his scar in May 2008.  The Veteran has not 
requested reevaluation under the current criteria.  Therefore, 
only the post-2002 and pre-October 2008 version of the schedular 
criteria is applicable.   

The Veteran's scar is currently rated noncompensably disabling 
under former Diagnostic Code 7800 [disfigurement of the head, 
face or neck].  The Veteran has asserted that he "continues to 
have pain, irritation and burning from the scar area and since 
the scar is becoming more prominent as I age I feel that I should 
have a higher VA disability compensation rating of 10 percent."  
See the Veteran's August 2008 Statement in Support of Claim, page 
5.  At the July 2010 hearing, the Veteran asserted that his scar 
was "tender to the touch."  See the July 2010 hearing 
transcript, page 3.  

In light of the Veteran's competent and credible testimony, the 
Board believes it is in the Veteran's favor to rate his service-
connected scar under former Diagnostic Code 7804 [scars, 
superficial, painful on examination] instead of Diagnostic Code 
7800.  Under Diagnostic Code 7804, a scar that is superficial and 
painful on examination is assigned a 10 percent disability 
rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  
Although the Veteran reports that his scar does not manifest in 
any functional limitation [see the July 2010 hearing transcript, 
pages 4 and 5], it is clear from his testimony that the scar does 
manifest in pain, itching, and burning on a daily basis when he 
puts pressure on it or shaves.  The Veteran is certainly 
competent to testify as to his own observable symptomatology, and 
the Board finds his ongoing assertions of pain, burning and 
itching highly credible.  

Accordingly, the assignment of a 10 percent disability rating is 
warranted under former Diagnostic Code 7804.  As discussed above, 
the Veteran has specifically indicated that he is only seeking a 
10 percent schedular rating for his service-connected scar.  See 
the Veteran's August 2008 Statement in Support of Claim, page 5.  
In light of the fact that the Veteran has consistently reported 
that his service-connected scar burns, itches, and is painful to 
the touch at all times since initiating his appeal, to include at 
his VA examination in July 2006, the Board finds that this 10 
percent rating should be made effective the original date of 
service connection, October 1, 2005.  The benefit on appeal is 
allowed.



Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.                    See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such consideration. 

According to VA regulations, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the Veteran's service-
connected scar, TMJ, and sinusitis disorders are inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's disabilities with the established criteria found in 
the rating schedule for skin disorders, TMJ disorder, and 
sinusitis shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology, which includes a 
painful scar, pain and limitation of motion of the jaw, and non-
incapacitating sinus infections characterized by headaches, pain, 
purulent discharge and crusting.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated by 
the ratings schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  

The Board therefore has determined that referral of the Veteran's 
service-connected scar, TMJ, and sinusitis disabilities for 
extraschedular consideration pursuant to     38 C.F.R. 
3.321(b)(1) is not warranted.

Rice consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of 
Appeals for Veterans Claims (Court) held that a claim for a total 
rating based on unemployability due to service- connected 
disability (TDIU), either expressly raised by the Veteran or 
reasonably raised by the record involves an attempt to obtain an 
appropriate rating for a disability and is part of the claim for 
an increased rating.  The record reflects that the Veteran is 
currently working, and the Veteran has not alleged that he cannot 
work because of his disabilities.  Accordingly, the Board 
concludes that a claim for TDIU has not been raised by either the 
Veteran or the record.


ORDER

Entitlement to an increased disability rating to 10 percent for 
service-connected sinusitis is granted, effective August 5, 2008, 
subject to controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an increased disability rating to 20 percent for a 
service-connected TMJ disorder is granted, effective November 18, 
2010, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to an initial rating of 10 percent for a service-
connected scar is granted, effective October 1, 2005, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issues must be remanded for further evidentiary 
development.  

Toxic damage/chemical hypersensitivity

The Veteran's service treatment records indicate that in July 
2001, the Veteran spent two hours in his garage treating a piece 
of furniture with Xylamon, a special wood preservative against 
woodworm.  He subsequently experienced pain, throbbing in the 
knees, weakness, numbness in the feet and hands, and a stiff 
neck.  Within a few days, he was hardly able to walk.  Upon 
examination, the Veteran was diagnosed in-service with toxic 
damage and chemical hypersensitivity.                 See the 
Veteran's January 8, 2002 treatment report from Dr. P.B.  
The Veteran currently asserts that his chemical exposure in 2001 
caused him physical and mental damaged, with symptoms such as 
"muscle weakness, join/muscle pain, dizziness, muscle twitching, 
mental confusion, disorientation, brain fog, memory problems, 
thinking difficulties, feelings of rage, anger, short temper, 
lack of patience, sleepiness, vision problems, tremors, trembling 
and lethargy."  See the Veteran's August 2008 Statement in 
Support of Claim, pages 2 and 3.  He contends that he is now 
extremely sensitive to multiple chemicals, which cause him to 
feel "run down, sick, tired and disoriented," even if exposed 
for a short duration.  Id., at page 3.  He also believes such in-
service exposure caused brain dysfunction, based on in-service 
brain scans administered in 2001.

The Veteran has never been afforded a VA examination or opinion 
specifically addressing the current nature and etiology of his 
hypersensitive symptomatology.  In particular, the record does 
not specify whether the Veteran's chemical hypersensitivity is a 
disability in and of itself, or a symptom of another service-
connected or nonservice-connected disability.  The Board 
accordingly finds that a VA medical opinion is necessary to 
assess the nature, severity and etiology of the Veteran's current 
chemical hypersensitivity symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2010) [a medical examination or opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Chronic fatigue syndrome

The Veteran was treated on numerous occasions for chronic fatigue 
syndrome (CFS) during his active duty military service.  He was 
awarded service connection for CFS in the above-referenced June 
2007 rating decision.  It appears that the only VA examination of 
record assessing the severity of the Veteran's CFS took place in 
July 2006.  Since that examination, the Veteran has contended 
that his chronic fatigue syndrome has "worsened several times."  
See the Veteran's August 2008 Statement in Support of Claim, page 
1.

Although a new VA examination is not warranted based merely upon 
the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 
174 (2007)], the United States Court of Appeals for Veterans 
Claims has held that where a veteran claims that a disability is 
worse than when originally rated, and the available evidence is 
too old to adequately evaluate the current state of the 
condition, the VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

In addition, as noted above, the Veteran is also claiming 
entitlement to service connection for chemical hypersensitivity.  
To avoid evaluation of the same disability under various 
diagnoses [see 38 C.F.R. § 4.14 (2010)], the Board has determined 
that this VA medical examination is also necessary to 
differentiate, to the extent practicable, between symptoms due to 
the Veteran's CFS and any diagnosed hypersensitivity disorder.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
CFS and/or his chemical hypersensitivity.  
VBA should take appropriate steps to 
secure copies of any such treatment 
reports identified by the Veteran which 
are not already in the record on appeal.  
Efforts to obtain these records should be 
memorialized in the Veteran's VA claims 
folder.  

2.  The Veteran's claims folder should 
then be forwarded to and be reviewed by a 
physician.  After review of the Veteran's 
service treatment records, post-service 
treatment records, and the Veteran's own 
lay statements, the reviewing physician 
should determine whether the Veteran's 
claimed chemical hypersensitivity is a 
symptom of another disorder, or whether it 
itself is a diagnosed disease entity.  If 
a hypersensitivity disability is 
diagnosed, the physician should provide an 
opinion, with supporting rationale, as to 
whether it is as likely as not that such 
disability is due to the Veteran's 
military service, to include his exposure 
to chemicals in 2001.  

If there is no diagnosed chemical 
hypersensitivity disability as such, but 
rather the hypersensitivity is associated 
with another disability [either 
nonservice-connected or service-
connected], this should be made clear.  If 
the hypersensitivity is associated with a 
nonservice-connected disability, to 
include brain dysfunction, the examiner 
should provide an opinion, with supporting 
rationale, as to whether it is as likely 
as not that any such disability is due to 
the Veteran's military service, to include 
his exposure to chemicals in 2001.

If the reviewing physician determines that 
diagnostic testing or physical examination 
of the Veteran or a specialist 
consultation is necessary, such should be 
scheduled.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.  

3.  After obtaining the above-referenced 
opinion, VBA should schedule the Veteran 
for a VA examination to determine the 
nature and severity of his service-
connected CFS.  The Veteran's VA claims 
folder, a copy of this REMAND, and a copy 
of the above-referenced opinion addressing 
the Veteran's chemical hypersensitivity 
must be made available to and be reviewed 
by the examiner.  In particular, the 
examiner should attempt to distinguish 
symptomatology which is attributable to 
the Veteran's service-connected CFS, and 
that which is attributable to any other 
diagnosed physical or mental disability.  
If the examiner cannot ascribe particular 
symptoms to a specific diagnosis, this 
should be indicated.  The examiner should 
indicate if the Veteran is currently 
taking continuous medication to treat his 
CFS.  The examiner should also note the 
duration and frequency of any 
incapacitating episodes requiring bed rest 
and treatment by a physician.  A report 
should be prepared and associated with the 
Veteran's VA claims folder.  

4.  After undertaking any other 
development it deems necessary, the VBA 
should readjudicate the Veteran's 
increased rating and service-connection 
claims.  If the claims are denied, in 
whole or in part, the RO should provide 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


